Citation Nr: 1515227	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO. 09-48 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as secondary to head trauma (Parkinson's disease).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1943 to December 1945 with reserve service from December 1945 to December 1961.  

This matter initially arose from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. In August 2011, the Board of Veterans' Appeals (Board) denied the request to reopen the claim for service connection for Parkinson's disease, including as secondary to head trauma.  

The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in a March 2012 Order, the Court granted a Joint Motion for Remand of the claim and vacated the Board's August 2011 decision. This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand. In December 2012 the Board reopened and remanded this claim for further development, including a VA examination. The case is now back before the Board.

In his December 2009 VA Form 9, the Veteran requested a hearing before the Board. He later altered this request for a hearing before a Decision Review Officer (DRO). In a statement received in March 2010, he cancelled his hearing request. However, in January 2015, the Veteran submitted a new Form 9 requesting a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

In a January 30, 2015, VA Form 9, the Veteran requested a hearing before the Board at the San Diego RO. 

Pursuant to 38 C.F.R. § 3.103 (c) (2014), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim. As the RO schedules hearings, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a traveling member of the Board of Veterans' Appeals sitting at the RO as soon as practicable. The RO should notify the appellant and his representative of the date and time of the hearing. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

